                            Case 20-11007-CSS            Doc 329        Filed 07/20/21         Page 1 of 3

                                    UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF DELAWARE



In re: Superior Air Charter, LLC                                  §                 Case No. 20-11007
                                                                  §
                                                                  §
                        Debtor(s)                                 §                     Jointly Administered

Post-confirmation Report                                                                                                Chapter 11

Quarter Ending Date: 06/30/2021                                                            Petition Date: 04/28/2020



Plan Confirmed Date:09/04/2020                                                       Plan Effective Date: 09/18/2020


This Post-confirmation Report relates to:     Reorganized Debtor
                                              Other Authorized Party or Entity: GUC Trustee
                                                                                  Name of Authorized Party or Entity




/s/ Evelyn J. Meltzer                                                   Evelyn J. Meltzer, Esquire
Signature of Responsible Party                                           Printed Name of Responsible Party
07/20/2021
                                                                        Troutman Pepper Hamilton Sanders LLP
Date                                                                    Hercules Plaza, Suite 5100, 1313 N. Market Street
                                                                        P.O. Box 1709, Wilmington, DE 19899-1709
                                                                         Address


STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




UST Form 11-PCR (06/07/2021)                                      1
                                  Case 20-11007-CSS                     Doc 329        Filed 07/20/21       Page 2 of 3
Debtor's Name Superior Air Charter, LLC                                                                             Case No. 20-11007


Part 1: Summary of Post-confirmation Transfers

                                                                                                                                    Total Since
                                                                                                     Current Quarter               Effective Date

 a. Total cash disbursements                                                                                      $59,759                     $823,446
 b. Non-cash securities transferred                                                                                     $0                          $0
 c. Other non-cash property transferred                                                                                 $0                          $0
 d. Total transferred (a+b+c)                                                                                     $59,759                     $823,446

Part 2: Preconfirmation Professional Fees and Expenses
                                                                                       Approved       Approved      Paid Current           Paid
                                                                                     Current Quarter Cumulative       Quarter            Cumulative
a.          Professional fees & expenses (bankruptcy)
            incurred by or on behalf of the debtor                Aggregate Total
                                                                                                $0    $1,598,116                   $0        $1,598,116
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i      Bayard, P.A.                         Lead Counsel                            $0      $523,752                   $0         $523,752
            ii     Gavin/Solmonese LLC                  Financial Professional                  $0      $466,000                   $0         $466,000
            iii    Stretto                              Other                                   $0      $268,102                   $0         $268,102
            iv     Troutman Pepper Hamilton San Lead Counsel                                    $0      $235,971                   $0         $235,971
            v      VedderPrice                          Lead Counsel                                    $104,292                   $0         $104,292


                                                                                       Approved       Approved      Paid Current           Paid
                                                                                     Current Quarter Cumulative       Quarter            Cumulative
b.          Professional fees & expenses (nonbankruptcy)
            incurred by or on behalf of the debtor                Aggregate Total
                                                                                           $48,649      $195,357             $48,649          $195,357
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i      Gavin/Solmonese LLC                  Financial Professional             $35,502       $85,792             $35,502           $85,792
            ii     Troutman Pepper Hamilton San Lead Counsel                               $13,147      $109,565             $13,147          $109,565
c.          All professional fees and expenses (debtor & committees)                       $48,649    $1,793,473             $48,649         $1,793,473

Part 3: Recoveries of the Holders of Claims and Interests under Confirmed Plan
                                                      Total
                                                   Anticipated                                                                               % Paid of
                                                    Payments             Paid Current                                                        Allowed
                                                   Under Plan              Quarter            Paid Cumulative      Allowed Claims             Claims
 a. Administrative claims                                   $401,773                     $0           $401,773                $401,773           100%
 b. Secured claims                                                $0                     $0                 $0                          $0         0%
 c. Priority claims                                         $165,206                     $0             $3,073                $165,206             2%
 d. General unsecured claims                               $1,137,971                    $0                 $0           $22,771,421               0%
 e. Equity interests                                              $0                     $0                 $0


Part 4: Questionnaire
     a. Is this a final report?                                                                                   Yes         No
             If yes, give date Final Decree was entered:
        If no, give date when the application for Final Decree is anticipated:         12/31/2021
 b. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?                         Yes         No




UST Form 11-PCR (06/07/2021)                                                     2
                           Case 20-11007-CSS            Doc 329       Filed 07/20/21         Page 3 of 3
Debtor's Name Superior Air Charter, LLC                                                           Case No. 20-11007




                                                       Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information and provision of this information is mandatory. The United
States Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6) and to
otherwise evaluate whether a reorganized chapter 11 debtor is performing as anticipated under a confirmed plan.
Disclosure of this information may be to a bankruptcy trustee when the information is needed to perform the trustee's
duties, or to the appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information
indicates a violation or potential violation of law. Other disclosures may be made for routine purposes. For a discussion of
the types of routine disclosures that may be made, you may consult the Executive Office for United States Trustee's
systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq.
(Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://www.justice.gov/ust/eo/
rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion of your
bankruptcy case, or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Post-confirmation Report and its attachments, if
any, are true and correct and that I have been authorized to sign this report.



/s/Jeremy P. VanEtten                                                 Jeremy P. VanEtten
Signature of Responsible Party                                         Printed Name of Responsible Party
Director, Gavin/Solmonese LLC                                          07/20/2021
Title                                                                  Date




UST Form 11-PCR (06/07/2021)                                     3
